QUINN, Chief Justice,
dissenting:
In affirming the judgment of the water court, the majority rejects the claim asserted by the state engineer that evidence of intent to sell a water right is not sufficient to rebut the statutory presumption of abandonment arising from a “failure for a period of ten years or more to apply to a beneficial use the water available under a water right when needed by the person entitled to use [the water right].” § 37-92-402(11), 15 C.R.S. (1988 Supp.). *24The majority instead holds that an intent to sell a water right at an advantageous price, coupled with some evidence of an effort to sell, is sufficient to rebut the statutory presumption of abandonment. Op. at 20-21. With this proposition I disagree. I believe the rule adopted by the majority frustrates the long-standing principle of Colorado water law favoring the maximum beneficial use of a water right in a manner consistent with the purposes for which the water right was decreed. See Coffin v. Left Hand Ditch Co., 6 Colo. 443 (1882). I accordingly dissent.
Beneficial use of a water right is the unifying principle of Colorado water law. In this state of scarce water resources there is a compelling need to assure that available water is put to beneficial use. The law of abandonment is nothing less than a recognition and reflection of this fundamental policy. I acknowledge that the issue of abandonment depends on the particular circumstances of the case and, for this reason, great deference is accorded the water court’s resolution of this issue. See Southeastern Colorado Water Conservancy District v. Twin Lakes Associates, 770 P.2d 1231 (Colo.1989); Masters Investment Co. v. Irrigationists Association, 702 P.2d 268 (Colo.1985); Beaver Park Water, Inc. v. City of Victor, 649 P.2d 300 (Colo.1982); Knapp v. Colorado River Water Conservation District, 131 Colo. 42, 279 P.2d 420 (1955). This rule of deference, however, presumes not only the legal sufficiency of the evidence to support the water court’s resolution of the abandonment issue but also the application of a proper legal standard in resolving that issue.
I agree with the majority that an intent to abandon “has always been the critical element in determining abandonment.” Op. at 18. The continued and unexplained nonuse for a period of ten years or more, however, gives rise ■ to a presumption of abandonment precisely because it is compelling evidence that the owner of the water right had no intent to apply the water to any of the beneficial uses for which the water right was decreed. While this presumption of abandonment may be rebutted by evidence of justifiable excuse for the nonuse, Knapp, 131 Colo. at 54-55, 279 P.2d at 426, such evidence must consist of “more than mere subjective declarations by the owner of the water right that he did not intend to abandon the right, or that he intended to resume the right at some future time.” Twin Lakes Associates, 770 P.2d at 1238. Acceptable justifications for an unreasonable period of nonuse, such as the statutory period of ten years or more, are extremely limited. Id.; Beaver Park, 649 P.2d at 302 n. 1. Thus, present economic difficulties, even when coupled with an expectation of a more favorable economic climate in the future, do not amount to justifiable excuse. CF & I Steel Corp. v. Purgatoire River Water Conservancy District, 183 Colo. 135, 140, 515 P.2d 456, 458 (1973). Nor will economic speculation, in the absence of actual and beneficial use of the water right, constitute justifiable excuse to rebut the presumption of abandonment. Knapp, 131 Colo. at 55-56, 279 P.2d at 427.
To be sure, a water right is a property right that can be bought and sold, but its alienability has always been subject to the law of abandonment. Once a presumption of abandonment has been established through ten years or more of nonuse, evidence consisting of no more than an intent and some effort to sell a water right at an advantageous price should be deemed insufficient as a matter of law to rebut the presumption of abandonment. Sale expectancy, it has been stated, “is wholly foreign to the principle of keeping life in a proprietary right and is no excuse for failure to perform that which the law requires.” Knapp, 131 Colo. at 56, 279 P.2d at 427. To allow evidence of sale expectancy, and nothing more, to defeat a presumption of abandonment results in encouraging nonus-ing owners of water rights to stockpile their interests for some future time when maximum profit can be derived from a sale, since the presumption of abandonment will be easily rebuttable by evidence of an intent and some effort to sell the water rights. Such a result, in my view, is irreconcilable with the long-standing principle of Colorado water law that requires the maxi*25mum beneficial use of the state’s limited water resources.1
The evidence in this case is undisputed that Castlewood Development Company acquired the water rights in 1972 and that for the next twelve years it failed to make beneficial use of the water rights for any of the purposes for which the water rights were decreed in 1972. Although Castle-wood gave some consideration to using the water rights to provide a centralized water supply system in 1976, it quickly abandoned that prospect as economically unfeasible. Castlewood’s unsuccessful attempt in 1977 to obtain a decree for a change in the point of diversion was not related in any way to its intent to use the water rights but, rather, was merely incidental to an effort to sell the water rights for an advantageous price to Parker Water and Sanitation District. Castlewood’s evidence, in short, demonstrates nothing more than an intent and some sporadic effort over the years to sell the water rights at a gainful profit.
Under this state of the record, the water court expressly found that Castlewood’s nonuse of the water rights for twelve years gave rise to the statutory presumption of abandonment, but then, notwithstanding the fact that Castlewood’s sole purpose in retaining the water rights was for sale rather than use, the water court concluded that the presumption of abandonment had been sufficiently rebutted. In my view, the water court’s conclusion is at odds with its factual findings, and, more importantly, is predicated on an erroneous rule of law— namely, that evidence of an intent and some effort to sell water rights at an advantageous price is sufficient to rebut the presumption of abandonment arising from nonuse of the water rights for a period of ten years or more.
I would hold that where, as here, the statutory presumption of abandonment has been established as a result of a failure to make beneficial use of the water rights for a period of ten years or more, evidence of an intent and some effort to sell the water rights at an advantageous price during the period of nonuse is insufficient as a matter of law to rebut the presumption of abandonment. On that basis, I would reverse the judgment of the water court.
I am authorized to say that ROVIRA and MULLARKEY, JJ., join in the dissent.

. The majority relies heavily on Beaver Park Water, Inc. v. City of Victor, 649 P.2d 300 (Colo.1982), in holding that there was sufficient evidence in this case to rebut the presumption of abandonment. While 1 cannot say that Beaver Park is categorically dissimilar to this case, there are several features of Beaver Park that, in my view, go beyond the evidence of a mere intent and effort to sell water rights at an advantageous price. In Beaver Park the owners and lessees of certain water rights on Beaver Creek sought a judgment declaring the "Altman water rights” in Beaver Creek abandoned because of nonuse between 1957 and 1977. The water rights in question had originally been used for mining and milling gold, but in 1957 the mill ceased using the Altman water rights and began drawing its water from the City of Victor’s water system until 1961, when the mill closed. The water rights were then leased to the City of Victor for twenty-five years as a "standby” or emergency source of water. In upholding the water court’s determination that the presumption of abandonment had been rebutted, this court pointed to several factors, including the following: (1) the water rights had been leased to the City of Victor as an emergency source of water because the city’s water supply, which had its source in a nearby reservoir, had begun to run dry; (2) an adequate water supply to meet the city’s needs was available from the reservoir during the period of nonuse; and (3) a pumping station, which was operational during the first part of the period of nonuse, was eventually dismantled because of lack of immediate need, but a replacement station could have been operational within 30 days if the need to use'the water rights arose. Although other factors in Beaver Park were similar to the evidentiary state of the record in the instant case, the three aforementioned factors are quite dissimilar, in that the Altman water rights were serving a useful municipal purpose by providing the City of Victor with a "standby” source of water. Moreover, Beaver Park did not directly address the narrow question raised here, which is whether evidence of an intent and some effort to sell a water right at an advantageous price is sufficient to overcome the statutory presumption of abandonment arising from nonuse for any of the purposes for which the water right was decreed.